Exhibit 10.2

 

FOR EMPLOYEES VP LEVEL OR ABOVE REMAINING AT THERAVANCE

[INCLUDES TFIO RSA PROVISION IN BRACKETS]

 

EXHIBIT A

 

Adjustments to Your Theravance Equity Awards in Connection with the Spin-Off

 

This Exhibit A sets forth adjustments to your outstanding options to purchase
shares of Theravance common stock (“Theravance Options”), awards of Theravance
restricted stock units (“Theravance RSU Awards”) and Theravance restricted
shares (“Theravance RSAs” and, together with Theravance Options and Theravance
RSU Awards, “Theravance Equity Awards”) granted to you by Theravance and the
related stock option, restricted stock unit and restricted stock agreements
(each, an “Award Agreement” and collectively the “Award Agreements”) in
connection with the Spin-Off.  These adjustments will apply to your Theravance
Equity Awards outstanding immediately prior to the effective time of the
Spin-Off.  For your reference, a list of your currently outstanding Theravance
Equity Awards can be found by logging into your E*Trade Theravance Stock Plan
Account.  The adjustments described on this Exhibit A are being made in
connection with the Spin-Off.  If the Spin-Off does not occur for any reason,
the adjustments described below will not be made to your Theravance Equity
Awards and they will continue to be governed by their existing terms.

 

The Theravance Equity Awards, as adjusted, are referred to as “Adjusted
Theravance Options” (including Adjusted Theravance ISOs and Adjusted Theravance
NSOs, as defined below), “Adjusted Theravance RSAs” [For VPs with TFIO RSAs
only: (including Adjusted Time-Based TFIO RSAs and Adjusted Performance-Based
TFIO RSAs, as defined below)] and “Adjusted Theravance RSU Awards,”
(collectively, “Adjusted Theravance Awards”).  Except as described below, each
of your Adjusted Theravance Awards will continue to be governed by (i) the
applicable Award Agreement, as adjusted hereby, and (ii) the Theravance equity
plan under which the Adjusted Theravance Award was granted.

 

You will not receive a new Award Agreement(s) to reflect the adjustments
described below.  Please keep a copy of this Exhibit A with the Award
Agreement(s) applicable to your Adjusted Theravance Award(s) as evidence of the
adjusted terms.

 

Following the Spin-Off, Theravance may delegate certain administrative
responsibilities associated with the Adjusted Theravance Awards to Theravance
Biopharma, Inc. (“Biopharma”).  If you have any questions about your Adjusted
Theravance Awards or how to effect a particular stock plan transaction, please
contact Theravance’s stock administrator.

 

Adjustments to Theravance Incentive Stock Options

 

The following adjustments apply to Theravance Options that are “incentive stock
options” under the federal tax laws immediately prior to the Spin-Off (each, a
“Theravance ISO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance ISO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance ISOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance

 

--------------------------------------------------------------------------------


 

ISO can be found by logging into your E*Trade Theravance Stock Plan Account
following the Spin-Off.  An announcement will be posted on the Company’s
Intranet and on the E*Trade website when the adjustments have been completed.

·                  Certain exercises of your Adjusted Theravance ISOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance ISOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on your ability to
exercise your Adjusted Theravance ISOs and when those restrictions will be
lifted.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance ISOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, you will no longer have the
right to elect such forms of payment in the event you experience a Qualifying
Transition (as defined below).  Instead, if you choose to exercise your Adjusted
Theravance ISOs after experiencing a Qualifying Transition, you will be required
to pay the exercise price by means of another method permitted in the applicable
Award Agreement.

·                  No other changes will be made to Theravance ISOs. In the
event your service with Theravance is terminated for any reason, including as a
result of a Qualifying Transition, any Adjusted Theravance ISOs held by you will
need to be exercised within the applicable post-termination exercise period (or,
if sooner, prior to the expiration date applicable to the option).  For
avoidance of doubt, if you experience a Qualifying Transition, any subsequent
provision of transition services to Theravance on behalf of Biopharma by you
will not count as “service” for purpose of your Adjusted Theravance ISOs.

 

Adjustments to Theravance Nonstatutory Stock Options

 

The following adjustments apply to Theravance Options that are nonstatutory
stock options under the federal tax laws immediately prior to the Spin-Off
(each, a “Theravance NSO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance NSO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance NSOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance NSO can be found by logging into your
E*Trade Theravance Stock Plan Account following the Spin-Off.  An announcement
will be posted on the Company’s Intranet and on the E*Trade website when the
adjustments have been completed.

·                  Certain exercises of your Adjusted Theravance NSOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance NSOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on

 

--------------------------------------------------------------------------------


 

your ability to exercise your Adjusted Theravance NSOs and when those
restrictions will be lifted.

·                  In the event you experience a Qualifying Transition (as
defined below), then for all purposes related to your Adjusted Theravance NSOs
and the applicable stock option agreements (including vesting, exercisability
and expiration of your Adjusted Theravance NSOs), your continuous service as an
employee or consultant of Biopharma or any Parent, Subsidiary or Affiliate
thereof will be treated as “service” with Theravance.

·                  Although you are currently eligible to participate in either
the Theravance, Inc. Change in Control Severance Plan or the Theravance, Inc.
2009 Change in Control Severance Plan (each, a “Severance Plan”), your
eligibility to participate in such plan will terminate in the event you
experience a Qualifying Transition.  As a result, your Adjusted Theravance NSOs
would no longer be eligible for vesting acceleration if you are subject to an
“involuntary termination” (as defined in the applicable Severance Plan) in
connection with or following a “change in control” (as defined in the applicable
Severance Plan) of Theravance.  However, your Adjusted Theravance NSOs will vest
and become exercisable in full if, after you experience a Qualifying Transition,
Biopharma is subject to a “change in control” (as defined in the Biopharma 2013
Equity Incentive Plan as of the effective time of the Spin-Off) and you are
subject to an “Involuntary Termination” (as defined below) within 3 months prior
to or 24 months after that change in control.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance NSOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, you will no longer have the
right to elect such forms of payment in the event you experience a Qualifying
Transition.  Instead, if you choose to exercise your Adjusted Theravance NSOs
after experiencing a Qualifying Transition, you will be required to pay the
exercise price by means of another method permitted in the applicable Award
Agreement.

 

Adjustments to Theravance RSUs

 

·                  The number of Theravance restricted stock units subject to
each outstanding Theravance RSU Award will be adjusted to account for the effect
of the Spin-Off on the value of Theravance’s common stock.  The adjusted number
of Theravance restricted stock units subject to each Adjusted Theravance RSU
Award can be found by logging into your E*Trade Theravance Stock Plan Account
following the Spin-Off.  An announcement will be posted on the Company’s
Intranet and on E*Trade website when the adjustments have been completed.

·                  In the event you experience a Qualifying Transition (as
defined below), then for all purposes related to your Adjusted Theravance RSU
Awards and the applicable restricted stock unit agreements (including vesting
and forfeiture of your Adjusted Theravance RSU Awards), your continuous service
as an employee or consultant of Biopharma or any Parent, Subsidiary or Affiliate
thereof will be treated as “service” with Theravance.

·                  Although you are currently eligible to participate in a
Severance Plan, your eligibility to participate in such plan will terminate in
the event you experience a Qualifying Transition.  As a result, your Adjusted
Theravance RSU Awards would no longer be

 

--------------------------------------------------------------------------------


 

eligible for vesting acceleration if you are subject to an “involuntary
termination” (as defined in the applicable Severance Plan) in connection with or
following a “change in control” (as defined in the applicable Severance Plan) of
Theravance.  However, your Adjusted Theravance RSU Awards will vest in full if,
after you experience a Qualifying Transition, Biopharma is subject to a “change
in control” (as defined in the Biopharma 2013 Equity Incentive Plan as of the
effective time of the Spin-Off) and you are subject to an “Involuntary
Termination” (as defined below) within 3 months prior to or 24 months after that
change in control.

·                  [Non-Section 16 Officers: Regardless of whether you remain in
continuous service with Theravance following the Spin-Off or experience a
Qualifying Transition, the 10b5-1 Plans in the Award Agreements applicable to
your Theravance RSU Awards will remain in effect following the Spin-Off.]

·                  [Section 16 Officers: You currently have the ability to
satisfy withholding taxes due in connection with the settlement of your
Theravance RSU Awards by having Theravance withhold a portion of the shares that
would otherwise be released to you upon settlement of your Theravance RSU Awards
(this method of satisfying withholding taxes is referred to as “stock
withholding”).  Pursuant to the terms of your Theravance RSU Awards, the
Theravance Board of Directors or Compensation Committee, in their sole
discretion, may withdraw consent for stock withholding at any time with respect
to future vesting dates.  Notwithstanding the foregoing, the Theravance Board of
Directors and Compensation Committee will provide you with at least 90 days
notice in the event that stock withholding will no longer be permitted.  In the
event the Theravance Board of Directors or Compensation Committee withdraws
their consent for stock withholding, it will be necessary for you to satisfy the
tax withholding obligations related to your Theravance RSU Awards by means of
another method permitted by your Award Agreement.]

 

Adjustments to Theravance RSAs

 

·                  No adjustment will be made in the number of outstanding
Theravance RSAs in connection with the Spin-Off.  However, as a Theravance
stockholder, you will receive shares of Biopharma in the Spin-Off with respect
to your Theravance RSAs that are outstanding on the record date for the
Spin-Off.  As provided in your applicable award agreements, the Biopharma shares
distributed in respect of your Theravance RSAs will be subject to the same terms
and conditions, including vesting and forfeiture, as apply to the applicable
Adjusted Theravance RSAs.

·                  In the event you experience a Qualifying Transition (as
defined below), then for all purposes related to your Adjusted Theravance RSAs
and the applicable restricted stock agreements (including vesting and forfeiture
of your Adjusted Theravance RSAs and the related Biopharma shares distributed in
respect of your Theravance RSAs), your continuous service as an employee (or, if
the applicable Award Agreement currently permits it, as a consultant) of
Biopharma or any Parent, Subsidiary or Affiliate thereof will be treated as
“service” with Theravance.

·                 Although you are currently eligible to participate in a
Severance Plan, your eligibility to participate in such plan will terminate in
the event you experience a Qualifying Transition.  As a result, your Adjusted
Theravance RSAs (and the related Biopharma shares distributed in respect of your
Theravance RSAs) would no longer be eligible for

 

--------------------------------------------------------------------------------


 

vesting acceleration if you are subject to an “involuntary termination” (as
defined in the applicable Severance Plan) in connection with or following a
“change in control” (as defined in the applicable Severance Plan) of
Theravance.  However, your Adjusted Theravance RSAs (including the related
Biopharma shares distributed in respect of your Theravance RSAs) will vest in
full if, after you experience a Qualifying Transition, Biopharma is subject to a
“change in control” (as defined in the Biopharma 2013 Equity Incentive Plan as
of the effective time of the Spin-Off) and you are subject to an “Involuntary
Termination” (as defined below) within 3 months prior to or 24 months after the
change in control (the “Biopharma CIC Protection”).

·                  [Non-Section 16 Officers: Regardless of whether you remain in
continuous service with Theravance following the Spin-Off or experience a
Qualifying Transition, the 10b5-1 Plan(s) in your Award Agreement(s) will remain
in effect following the Spin-Off for your Adjusted Theravance RSAs.  After the
Spin-Off, the “Withholding Taxes” section of your Award Agreement(s), including
the 105b-1 plan instructions contained therein, will apply to the Biopharma
shares distributed in respect of your Theravance RSAs, but only to the extent
necessary to meet your withholding tax obligations on such shares.

·                  In the event you experience a Qualifying Transition and you
become an officer of Biopharma who is subject to Section 16(a) of the Securities
Exchange Act of 1934 (a “Biopharma Section 16 Insider”), you may elect to
satisfy the withholding taxes on any Biopharma shares distributed in respect of
your Theravance RSAs that vest after the date you become a Biopharma Section 16
Insider by having Biopharma withhold a number of Biopharma shares that would
otherwise be released to you upon vesting with a fair market value not in excess
of the amount necessary to satisfy the minimum withholding amount on such shares
(this method of satisfying withholding taxes is referred to as “stock
withholding”), provided that the Biopharma Board of Directors or Compensation
Committee, in their sole discretion, may withdraw consent for stock withholding
at any time with respect to future vesting dates.  Notwithstanding the
foregoing, the Biopharma Board of Directors and Compensation Committee will
provide you with at least 90 days notice in the event that stock withholding
will no longer be permitted.]

·                  [Section 16 Officers: You currently have the ability to
satisfy withholding taxes due in connection with the vesting of your Theravance
RSAs by having Theravance withhold a portion of the shares that would otherwise
be released to you upon vesting of your Theravance RSAs (this method of
satisfying withholding taxes is referred to as “stock withholding”).  However,
pursuant to the terms of your Theravance RSAs, the Theravance Board of Directors
or Compensation Committee, in their sole discretion, may withdraw consent for
stock withholding at any time with respect to future vesting dates. 
Notwithstanding the foregoing, the Theravance Board of Directors and
Compensation Committee will provide you with at least 90 days notice in the
event that stock withholding will no longer be permitted.

·                  Following the Spin-Off, you may elect to pay the withholding
taxes due in connection with the vesting of the Biopharma shares distributed in
respect of your Theravance RSAs by having Biopharma withhold a number of
Biopharma shares that would otherwise be released to you upon vesting with a
fair market value not in excess of the amount necessary to satisfy the minimum
withholding amount on such shares, provided that the Biopharma Board of
Directors or Compensation Committee, in their sole discretion, may withdraw
consent for stock withholding at any time with respect to future vesting dates.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Biopharma Board of Directors and Compensation
Committee will provide you with at least 90 days notice in the event that stock
withholding will no longer be permitted.

·                  In the event that the Theravance and/or Biopharma Board of
Directors or Compensation Committee withdraws consent for stock withholding, it
will be necessary for you to satisfy the tax withholding obligations related to
your Adjusted Theravance RSAs and the related Biopharma shares distributed in
respect of your Theravance RSAs, as applicable, by means of another method
permitted by your Award Agreement.]

 

[For VPs with TFIO RSAs only: Additional Adjustments to Theravance TFIO RSAs

 

In addition to the adjustments described above applicable to outstanding
Theravance RSAs, the following additional adjustments will apply to outstanding
performance-contingent Theravance RSAs that were granted on February 11, 2011
(“Theravance TFIO RSAs”):

 

·                  Tranche 1 Vesting: All of the shares subject to Tranche 1 (as
defined in the applicable Award Agreement) of your Theravance TFIO RSAs vested
on May 9, 2014.

·                  Conversion to Time-Based Vesting: After taking into account
the Tranche 1 Vesting, a portion of your Theravance TFIO RSAs that are
outstanding immediately prior to the Spin-Off will be converted so that they
vest solely based on your continuous service as an employee of Theravance (or,
if you experience a Qualifying Transition, Biopharma or any Parent, Subsidiary
or Affiliate thereof) for the 12 month period following the Spin-Off (as
converted, the “Adjusted Time-Based TFIO RSAs”).  40% of the shares subject to
Tranche 2 (as defined in the applicable Award Agreement) will be converted to
Adjusted Time-Based TFIO RSAs).  An additional portion of your remaining
Theravance TFIO RSAs (after taking into account the Tranche 1 Vesting and the
conversion of 40% of Tranche 2) will also be converted into Adjusted Time-Based
TFIO RSAs.  This portion will be determined by multiplying the remaining
Theravance TFIO RSAs (after taking into account the Tranche 1 Vesting and the
conversion of 40% of Tranche 2) by the Conversion Percentage (as defined below),
which will be based on the average price of the Theravance shares and the
average price of the Biopharma shares over a period of time following the
Spin-Off, in relation to the Base Value (as defined in the applicable Award
Agreement). The Biopharma shares distributed in respect of the Adjusted
Time-Based TFIO RSAs will be subject to the same terms and conditions, including
vesting and forfeiture, as the Adjusted Time-Based TFIO RSAs.

·                  Continued Performance-Based Vesting: Any remaining portion of
your Theravance TFIO RSAs that are outstanding immediately prior to the Spin-Off
(after taking into account both the Tranche 1 Vesting and the portion that are
converted into Adjusted Time-Based TFIO RSAs) will become subject to new
performance objectives that will be established by Theravance’s Compensation
Committee following the Spin-Off (the “Adjusted Performance-Based TFIO RSAs”). 
These goals will be communicated to you once they have been established.  If you
experience a Qualifying Transition following the Spin-Off and are still holding
any outstanding Adjusted Performance-Based TFIO RSAs at such time (including the
Biopharma shares distributed in relation thereto in the Spin-Off), then
Biopharma’s Compensation Committee will be responsible for establishing the
performance objectives that will apply to such Adjusted Performance-Based TFIO
RSAs

 

--------------------------------------------------------------------------------


 

(including the Biopharma shares distributed in relation thereto in the Spin-Off)
and determining whether such objectives have been satisfied.

·                  Pursuant to the Award Agreement governing your Theravance
TFIO RSAs, the number of Theravance TFIO RSAs eligible for acceleration under a
Severance Plan is subject to reduction based on the Change in Control Value (as
defined in the applicable Award Agreement) (the “TFIO Acceleration
Limitation”).  Following the Spin-Off, the TFIO Acceleration Limitation will no
longer apply to your Adjusted Time-Based TFIO RSAs and Adjusted
Performance-Based TFIO RSAs (and the Biopharma shares distributed in respect
thereof) for purposes of a Severance Plan or, if you experience a Qualifying
Transition, for purposes of the Biopharma CIC Protection.

·                  You will be notified of the number of your Adjusted
Time-Based TFIO RSAs and the number of your Adjusted Performance-Based TFIO RSAs
after the Spin-Off.

 

Example of Treatment of Theravance TFIO RSAs

 

The following example is for illustration purposes only and does not reflect the
actual adjustments that may be made to the Theravance TFIO RSAs in connection
with the Spin-Off.

 

For purposes of this example, assume Joe has 150,000 TFIO RSAs, that 37,500 of
these are Tranche 1 TFIO RSAs and that 52,500 of these are Tranche 2 TFIO RSAs. 
Assume further that the Base Value is $24.73 and the Spin-Off Value is $35.

 

Based on these assumptions:

 

·                  All 37,500 Tranche 1 TFIO RSAs vested on May 9, 2014, subject
to Joe’s continuous employment with Theravance through such date.

·                  The Conversion Percentage would be 41% (100 x
((35-24.73)/24.73)), rounded down to the nearest whole percentage.

·                  After the Tranche 1 Vesting, 112,500 TFIO RSAs will remain. 
58,515 Theravance TFIO RSAs will be converted to Adjusted Time-Based TFIO RSAs
((52,500 x 40%) + ((112,500 – (52,500 x 40%)) x 41%)).

·                  The remaining 53,985 Theravance TFIO RSAs (150,000 – 37,500 –
58,515) will become Adjusted Performance-Based TFIO RSAs.]

 

Definitions

 

The following definitions will apply to your Adjusted Theravance Awards:

 

·                  “Qualifying Transition” means you are offered, accept and
commence an employment or consulting relationship with Biopharma or any Parent,
Subsidiary or Affiliate thereof following the Spin-Off and your service with
Theravance is terminated in connection with such commencement.

·                  “Subsidiary” means any corporation (other than Biopharma) in
an unbroken chain of corporations beginning with the Biopharma, if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing 50% or more of the total combined voting power of all classes of
shares in one of the other corporations in such chain.

 

--------------------------------------------------------------------------------


 

·                  “Affiliate” means any entity other than a Subsidiary, if
Biopharma and/or one or more Subsidiaries own not less than 50% of such entity.

·                  “Parent” means any corporation (other than Biopharma) in an
unbroken chain of corporations ending with Biopharma, if each of the
corporations other than Biopharma owns stock possessing 50% or more of the total
combined voting power of all classes of shares in one of the other corporations
in such chain.

·                  “Involuntary Termination” means a termination of your service
by reason of (i) an involuntary dismissal or discharge by Biopharma (or the
Parent, Subsidiary or Affiliate employing you) for reasons other than Cause or
(ii) your voluntary resignation following one of the following that is effected
by Biopharma (or the Parent, Subsidiary or Affiliate) employing you without your
consent (A) a change in your position with Biopharma (or the Parent, Subsidiary
or Affiliate employing you) which materially reduces your level of
responsibility, (B) a material reduction in your base compensation or (C) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control (as defined in the Biopharma 2013
Equity Incentive Plan) that also materially increases your one-way commute,
provided that in either case a “separation from service” (as defined in the
regulations under Code Section 409A) occurs.  In order for your resignation
under clause (ii) to constitute an “Involuntary Termination,” all of the
following requirements must be satisfied: (1) you must provide notice to
Biopharma of your intent to resign and assert an Involuntary Termination
pursuant to clause (ii) within 90 days of the initial existence of one or more
of the conditions set forth in subclauses (A) through (C), (2) Biopharma (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of service under clause (ii) must occur within two years of the initial
existence of one or more of the conditions set forth in subclauses (A) through
(C).  Should Biopharma remedy the condition as set forth above and then one or
more of the conditions arises again within two years following the occurrence of
a Change in Control, you may assert clause (ii) again subject to all of the
conditions set forth herein.

·                  “Cause” means (i) the unauthorized use or disclosure of the
confidential information or trade secrets of Biopharma, a Parent, Subsidiary or
Affiliate, which use causes material harm to Biopharma, a Parent, Subsidiary or
Affiliate, (ii) conviction of a felony under the laws of the United States or
any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
Biopharma’s Board of Directors.

·                  “Conversion Percentage” means the lesser of: (i) 100% and
(ii) with rounding down to the nearest percentage, the product of 100 multiplied
by the quotient of (a) the Spin-Off Value (as defined below) minus the Base
Value, divided by (b) the Base Value.

·                  “Spin-Off Value” means the sum of: (i) the volume-weighted
average price of one Biopharma common share for the first ten (10) trading days
following the effective time of the Spin-Off divided by 3.5, plus (ii) the
volume-weighted average price of one share of Theravance common stock for the
first ten (10) trading days following the effective time of the Spin-Off;
provided, that, if the ratio of shares of Theravance to Biopharma is greater
than or less than 3.5:1, then the amount used in clause (i) shall be adjusted to
reflect the actual ratio in the Spin-Off.

 

--------------------------------------------------------------------------------